 


113 HR 5368 IH: Security and Opportunity for Vulnerable Migrant Children Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5368 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Ms. Roybal-Allard (for herself, Mr. Polis, Mr. McGovern, Mr. Farr, Ms. Chu, Mr. Cárdenas, Mr. Sires, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of State to develop a strategy to address the factors driving large numbers of unaccompanied alien children from El Salvador, Honduras, and Guatemala to seek admission to the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Security and Opportunity for Vulnerable Migrant Children Act of 2014. 
2.FindingsThe Congress finds the following: 
(1)Extreme violence, including sexual assault, trafficking, and persecution, is a primary factor driving dramatically increased levels of child migration from Central America. 
(2)A true commitment by the Government of the United States is essential to addressing the root causes of child migration in the region, including robust efforts to enhance human security, augment economic development, and promote the health, safety, and well-being of children. 
(3)Existing human rights conditions on the provision of United States assistance to El Salvador, Honduras, and Guatemala continue to play an important role in addressing the root causes of child migration by encouraging good governance and the rule of law in these countries. 
3.DefinitionFor purposes of this Act, the term unaccompanied alien children has the meaning given such term in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279). 
4.Strategy addressing factors driving unaccompanied alien children to seek admission to the United StatesThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, and the heads of other Federal agencies that the Secretary determines appropriate, shall submit to Congress a strategy to address the economic, social, and security factors driving large numbers of unaccompanied alien children from El Salvador, Honduras, and Guatemala to seek admission to the United States. The strategy shall recommend future United States Government assistance and technical support, and ensure the engagement of the national and local governments of El Salvador, Honduras, and Guatemala, and civil society organizations located in such countries. In general, the strategy shall prioritize the safety of vulnerable women and girls and make recommendations for improving the sheltering of victims of sexual violence and trafficking in the region. 
5.Development of public policies and programming to prevent migration to the United StatesThe Administrator of the United States Agency for International Development shall coordinate with the heads of appropriate Federal agencies and the Governments of El Salvador, Honduras, and Guatemala to promote public policies which prioritize inclusive growth, poverty reduction, and sustainable alternatives to emigration. The Administrator shall incorporate programming to assist communities and economic sectors in such countries, including communities— 
(1)with high rates of migration to the United States; 
(2)in which individuals have been subjected to a severe form of trafficking in persons, or in which individuals are at a high risk of being subjected to a severe form of trafficking in persons; 
(3)which have a large number of individuals who have been removed from the United States returned to that community; 
(4)affected by destabilizing levels of violence; or  
(5)that have developed partnerships with nongovernmental organizations based in the United States.  
6.Repatriation program for unaccompanied alien childrenSection 235(a)(5)(A) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(5)(A)) is amended— 
(1)in the heading, by striking pilot; and 
(2)by striking pilot.   
7.Ambassador-at-large for unaccompanied alien children The Secretary of State shall designate an Ambassador-at-Large for unaccompanied alien children. The Ambassador-at-Large shall formulate policies and responses to address the factors leading to child migration to the United States, and shall consult and coordinate with the relevant bureaus of the Department of State and the United States Agency for International Development, as well as with the Governments of El Salvador, Honduras, Guatemala and Mexico and with other regional governments, to develop and implement policies to safeguard the well-being of unaccompanied alien children, including the protection and care of such children. 
 
